Citation Nr: 0315810	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  98-16 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  As 
set forth on the cover page of this decision, the veteran's 
claims folder is now in the jurisdiction of the RO in Reno, 
Nevada.

In pertinent part, in the April 1998 rating decision on 
appeal, the RO denied service connection for residuals of a 
right foot fracture and determined that new and material 
evidence had not been submitted to reopen claims of service 
connection for a cervical spine disability and a low back 
disability.  The veteran duly appealed the RO's decision.  

In a September 2001 decision, the Board denied service 
connection for residuals of a right foot fracture and 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
cervical spine disability.  Finally, the Board reopened the 
claim of service connection for a low back disability and 
remanded the matter to the RO for additional development of 
the evidence.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A chronic low back disability was not present in service 
or manifested for many years thereafter.

2.  The most probative evidence of record indicates that the 
veteran's current low back disability is not related to his 
active service, any incident therein, or any service-
connected disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, may not be presumed to have been incurred in 
service, nor is such disability causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran under the VCAA.  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of the pertinent 
provisions of the VCAA, including the respective 
responsibility of VA and the claimant to provide evidence, in 
a November 2002 Supplemental Statement of the Case and a 
March 2003 letter.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In view of the foregoing, the Board finds that 
the notification duties under the VCAA have been satisfied.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this case, the veteran's service medical records are on 
file as is post-service VA and private medical evidence.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2002).  There is no indication of any outstanding 
medical evidence, nor is there any indication that 
outstanding Federal department or agency records exist that 
should be requested.  38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2002).  The veteran was 
also afforded a VA medical examination and the examiner 
provided a medical opinion regarding the issue on appeal.  38 
C.F.R. § 3.159(c)(4) (2002).  No additional examination or 
opinion is necessary to make a decision on the veteran's 
claim.

In view of the foregoing, the Board finds that VA has 
fulfilled the duty to assist and notify, and no additional 
action is necessary.  

I.  Factual Background

The veteran's service medical records show that at his August 
1968 service enlistment medical examination, no pertinent 
abnormalities were identified on clinical evaluation.  On a 
report of medical history, the veteran specifically denied a 
history of injury, as well as a history of a trick or locked 
knee.  

Approximately one month later, however, the veteran sought 
medical treatment for pain and locking in the right knee, 
stating that he had had a previous football injury and had 
worn a cast for six months thereafter.  Records show that the 
veteran was thereafter seen on several occasions in service 
in connection with his complaints of a chronic right knee 
disability and eventually underwent a right medial 
meniscectomy.

In January 1971, the veteran sought treatment for back pain.  
Physical examination was entirely negative and the impression 
was muscle spasm.  The veteran was advised to avoid heavy 
lifting for one week.  In March 1974, he was seen in 
connection with his complaints of low back pain, stating that 
such pain had been present since picking up an 18 pound child 
the previous day.  The assessment was mild to moderate 
lumbosacral strain.  

The remaining service medical records are negative for any 
complaints or findings of a low back disability.  At his May 
1976 service separation medical examination, the veteran's 
spine and musculoskeletal system was normal on clinical 
evaluation.  

In October 1977, the veteran submitted a claim of service 
connection for a right knee disability.  His application is 
silent for any mention of a low back disability.  In 
connection with his claim, he was afforded a VA medical 
examination in February 1978 which is likewise negative for 
complaints or findings of a low back disability.  The RO also 
obtained VA clinical records, dated from February to June 
1978, which are negative for complaints or findings of a low 
back disability.  

In a March 1978 rating decision, the RO granted service 
connection for residuals of a right medial meniscectomy with 
chondromalacia.  In a July 1978 rating decision, the RO 
assigned an initial 10 percent rating for that disability, 
effective October 4, 1977.

The veteran filed several claims for an increased rating for 
his service-connected right knee disability in the 1970's and 
1980's.  Medical records and examination reports obtained in 
connection with these claims are negative for complaints or 
findings of a low back disability.

In April 1993, the veteran again filed a claim for an 
increased rating for a right knee disability.  He also filed 
a claim of service connection for a low back disability, 
claiming that he had sustained an on-the-job injury in 
January 1990 as a result of his service-connected right knee 
giving way.  

Private treatment records identified by the veteran were 
obtained in connection with his claim.  In pertinent part, 
these records show that in January 1990, the veteran 
sustained an on-the-job injury.  Specifically, it was noted 
that he had been carrying some heavy boxes when he felt neck 
and left shoulder pain.  He also reported pain in the 
thoracic and lumbar spine.  There were no notations that the 
veteran's injuries had been caused by his service-connected 
right knee disability, nor any indication that he had fallen 
or slipped as a result of his knee giving way.  In March 
1990, the veteran underwent a decompressive laminectomy and 
diskectomy from the left at C6-7.  He thereafter underwent 
physical therapy.  These private medical records are negative 
for findings of a low back disability.

In a November 1993 statement, the veteran claimed that he had 
low back degenerative disc disease of the lumbar spine and 
that doctors had advised him that the disorder had been 
caused by "skeletal hip imbalance caused by [the service-
connected] right knee."  

The veteran underwent a VA medical examination in December 
1993, at which he reported that he had had mild difficulty 
with the lumbar spine since injuring it in 1981.  He 
indicated that he had radiating pain to the right leg.  The 
diagnoses included mild degenerative joint disease at the L3-
4 level, mild radiculopathy to the left.  

In support of the veteran's claim, the RO obtained VA 
clinical records, dated from June 1978 to December 1997.  
Records dated prior to 1991 are entirely negative for any 
complaints or abnormalities pertaining to the low back.  
Indeed, when the veteran's back was examined prior to 1991, 
it was noted to be normal.  In January 1990, the veteran 
sought treatment after he developed pain in the neck and left 
shoulder area from an on-the-job lifting injury.  The 
assessment was cervical/thoracic strain.  No notations of a 
low back disability were recorded.  In November 1991, the 
veteran was seen in connection with his complaints of spasms 
in the left side of the rib cage for the past week.  He 
reported that he had undergone surgery in 1990 for a cervical 
spine disability and had had similar symptoms at that time.  
The assessment was muscle spasms, likely secondary to 
cervical misalignment.  X-ray studies of the lumbar spine 
were performed at that time and showed minimal 
osteoarthrosis.  

In January 1993, the veteran sought treatment for several 
complaints, including low back pain.  The examiner noted that 
the veteran had multiple old and new musculoskeletal 
complaints but that his main thrust was disability and 
monetary benefits.  The veteran was thereafter seen on 
numerous occasions in connection with his complaints of low 
back pain.  The history he provided to the examiners on these 
occasions varied rather dramatically.  For example, when he 
was seen in April 1993, the veteran reported that his low 
back pain had been present only for the past year; he denied 
a history of previous low back problems.  When he was seen in 
the pain clinic in May 1993, however, he claimed that he had 
injured his low back in 1977.  The assessment was low back 
pain.  On another occasion, in June 1993, the veteran claimed 
that he had had low back pain since he underwent surgery on 
his right knee in 1971.  

Subsequent VA treatment records show continued complaints of 
low back pain.  The examiner's impressions included low back 
strain, chronic lumbar strain, musculoskeletal low back pain, 
and chronic pain syndrome.  In June 1997, X-ray studies of 
the lumbar spine showed mild narrowing of the disc space at 
L2-3 with anterior spurring from L2-4.  A subsequent MRI 
study showed a large anterior extrusion of disc and a small 
posterior protrusion of disc at L2-3, with no evidence of 
compression on the thecal sac or exiting nerve roots.  In 
September 1997, X-ray and MRI studies of both hips were 
normal.  

In an August 1997 statement, the veteran indicated that it 
was his contention that his low back disability had been 
caused or aggravated by his right knee disability.  He 
indicated that he did not believe that his low back 
disability had its inception in service.  

In support of his claim, the veteran submitted a November 
1997 letter from a VA staff physician who indicated that the 
veteran had originally injured his right knee in service and 
had had five subsequent surgeries since that time.  He 
indicated that the veteran's present complaints included 
bilateral knee pain and low back pain.  The VA physician 
indicted that "[t]he original injury to the right knee 
resulted in the left knee and low back pain complications."

In a January 1998 statement, the veteran claimed that he had 
injured his back on several occasions in service.  He 
indicated that in 1969, he sustained a low back injury when a 
case of ammunition was dropped on his back.  He stated that 
in December 1970, he again hurt his back falling down a 
flight of stairs.  Finally, he indicted that he also hurt his 
back in 1976 when he was ordered to move a 1,000 pound safe.  

In an April 1998 rating decision, the RO increased the rating 
for the veteran's right knee disability to 20 percent.  In 
addition, the RO granted service connection for a left knee 
disability, secondary to the service-connected right knee 
disability.  An initial 10 percent rating was assigned.  

In November 1998, the veteran testified at a hearing at the 
RO in support of his claim.  During the hearing, he 
reiterated his theory that his low back disability was 
causally related to his right knee disability.  He also 
relayed the circumstances of his claimed in-service low back 
injuries.  After the hearing, the veteran submitted written 
statements from three acquaintances who indicated that the 
veteran had difficulty ambulating due to his disabilities.  

Subsequent VA clinical records, dated from December 1997 to 
February 2002, show that the veteran continued to seek 
treatment for low back pain.  Diagnoses included chronic 
lumbar strain, low back pain, myofascial pain syndrome, and 
neck and back pain secondary to mild degenerative joint and 
disc disease.  The veteran was also noted to exhibit health 
seeking behavior.  A CT scan of the lumbar spine performed in 
March 1998 was interpreted as showing no significant 
abnormalities.  While anterior osteophytes were observed at 
the body of L-3, it was the examiner's opinion that they were 
of no clinical consequence.  An X-ray study of the lumbar 
spine performed in March 1998 also showed no significant 
abnormalities.  In a February 2002 treatment record, the 
examiner indicated that the veteran had developed low back 
pain "secondary to many year history of altered gait 
mechanics and knee problems."  

In a June 1999 clinical record, a VA physician's assistant 
noted that the veteran was under treatment for several 
disabilities, including degenerative joint and disc disease 
of the lumbar spine which had progressively worsened over the 
past several months.  In a September 1999 clinical record, 
the VA physician's assistant again noted that the veteran was 
under treatment for several disabilities, including mild 
degenerative joint and disc disease of the lumbar spine.  It 
was noted that "according to [the veteran]", his cervical 
spine and low back disability began in 1990 following an 
accident at work.  

X-ray and MRI studies of the lumbar spine were again 
performed in January 2001 and showed minimal annular bulge at 
L5/S1 with possible left 5th root compromise.  In April 2001, 
the veteran complained of low back pain for the past 10 years 
and told the examiner that he had injured his back in 1968 
while carrying a 200 pound man during basic training.  The 
assessment was lumbar L5 disc derangement with possible S1 
nerve impingement, no strength deficit and negative straight 
leg raising.  The veteran was given epidural steroid 
injections.  

The veteran underwent VA medical examination in August 2002, 
by a board certified orthopedic surgeon.  The veteran claimed 
that he had sustained no injuries to his low back in service, 
nor had he had any treatment for his low back during service.  
He also denied a history of post-service low back injuries.  
Rather, he indicated that he first began to experience low 
back pain, as well as left knee pain, approximately one year 
after service.  The veteran indicated that it was his belief 
that such pain developed as a result of his service-connected 
right knee disability.  He theorized that he had a limp and 
abnormal gait as a result of the right knee disability which 
resulted in the development of his left knee and low back 
disabilities.  X-ray studies of the lumbar spine revealed 
small osteophytes at L2, L3, and L4.  The disc space at the 
L2-3 level was minimally decreased in height.  Otherwise 
there was no bony defect.  After examining the veteran, the 
examiner noted a diagnosis of complaints of severe back pain 
without objective abnormalities on physical examination, and 
mild osteoarthritic changes involving the mid lumbar spine.  
The examiner further noted that there was evidence of symptom 
magnification on examination.  

In a September 2002 addendum, the examiner indicated that he 
had reviewed the veteran's claims folders.  He noted that the 
veteran had had multiple knee surgeries, associated with knee 
pain, the use of crutches, a cane, and limping.  He indicated 
that it was his opinion that the abnormalities of the 
veteran's lumbar spine were "entirely consistent with [his] 
age and would be as they are today even absent his military 
service or right knee surgeries or condition."  The examiner 
explained that there was no lateralization of the 
osteoarthritis in the veteran's spine, which might be present 
should there have been abnormal and pathologic stresses 
applied to one side of the spine versus another.  
Additionally, he noted that the veteran's hips were normal 
and would be expected to absorb the mechanical abnormal gait 
as opposed to being transferred to the lumbar spine.  He also 
noted that there was no evidence of shortening of the right 
leg to cause an imbalance, which could be transmitted to the 
lumbar spine.  Based on the foregoing, the examiner concluded 
that there was no aggravation or worsening of the veteran's 
lumbar spine as a result of his right knee disability.  He 
indicated that the use of crutches would also be sparing as a 
result of placing abnormal stresses across the lumbar spine.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 .U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Moreover, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

At different points during the pendency of this appeal, the 
veteran has essentially advanced two theories of entitlement 
to service connection for a low back disability.  First, the 
veteran claims that his current low back injury is related to 
several low back injuries he claims to have sustained in 
service.  In the alternative, the veteran has argued that his 
current low back disability was caused by his service-
connected right knee disability.  

With respect to the claim of service connection for a low 
back disability on a direct basis, the Board notes that the 
veteran has alleged that he injured his low back in service 
on at least three occasions.  For example, he claimed that in 
1969, his back was injured after a box of ammunition was 
dropped on it.  The service medical records, however, do no 
support his claim.  Rather, the service medical records show 
that the veteran sought treatment on numerous occasion in 
1969 in connection with various complaints, such as 
headaches, a sore throat, diarrhea, and knee pain.  On none 
of these occasions, however, did the veteran have any 
complaints with respect to his low back, nor were any 
abnormalities of the low back noted, although malingering was 
noted in March 1969.  

Although the service medical records do show that the veteran 
complained of low back pain in 1971 and 1974, no chronic 
disability was diagnosed on either occasion and the remaining 
service medical records are negative for complaints or 
findings of a low back disability.  Indeed, at his May 1976 
service separation medical examination, the veteran's spine 
was normal.

Likewise, the Board observes that the post-service medical 
records are negative for complaints or findings of a low back 
disability for many years after service.  Although the 
veteran has, at times, claimed that he experienced low back 
pain within the first post-service year, the documentary 
evidence of record is conspicuously silent for any mention of 
a low back disability for many years after service.  For 
example, the veteran submitted several claims to VA in the 
1970's and 1980's, yet none of his communications contains 
any reference to a low back disability.  Likewise, medical 
evidence obtained in connection with these claims is negative 
for findings of a low back disability.  In fact, a low back 
disability was not objectively identified until November 
1991, more than 15 years after service separation, when X-ray 
studies of the lumbar spine revealed minimal osteoarthrosis.  

Although the veteran's assertions regarding his in-service 
injuries and post-service symptoms have been considered, the 
Board finds that the contemporaneous records are entitled to 
far more probative weight than the recollections of the 
veteran of events which occurred many years previously.  The 
negative clinical and documentary evidence in service and for 
many years thereafter is clearly more probative than the 
recent assertions of the veteran, made in the context of a VA 
compensation claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).

Based on the foregoing, it cannot be said that a chronic low 
back disability was present in service or manifest to a 
compensable degree within one year of service separation.  As 
noted above, however, service connection may be granted for 
disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Additionally, service connection may be granted 
for disability which is causally related to a service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. at 448.

In that regard the record contains no competent evidence to 
the effect that the veteran's current low back disability is 
related to his active service or any incident therein.  In 
fact, the only competent evidence which addresses this issue 
is the recent opinion of the VA medical examiner to the 
effect that the veteran's current low back disability is not 
causally related to his active service.  While the Board has 
considered the veteran's assertions in this regard, much more 
probative value must be assigned to the findings of objective 
medical professionals than to his lay assertions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Finally, regarding the issue of service connection for a low 
back disability on a secondary basis, the Board concedes that 
conflicting opinions are of record.  On the one hand, the 
veteran has submitted a November 1997 statement from a VA 
physician who indicted that "[t]he original injury to the 
[veteran's] right knee resulted in the left knee and low back 
pain complications."  He has also submitted a February 2002 
treatment record noting that low back pain developed 
"secondary to many year history of altered gait mechanics 
and knee problems."  

Unfortunately, however, these treatment providers do not give 
an explanation for their conclusions and there is no clinical 
data or other rationale to support their opinions in the 
record.  The Court has held that a bare conclusory opinion 
without an explanation of the basis for the opinion is not 
adequate to support the claim.  See Miller v. West, 11 Vet. 
App. 345 (1998).  The Board also notes that there is no 
indication that these treatment providers reviewed the 
veteran's medical records in rendering their conclusions.

Similarly, the Board has considered the September 1999 
clinical record in which a VA physician's assistant noted 
that "according to [the veteran]," his cervical spine and 
low back disability began in 1990 following an accident at 
work.  Here, the Board observes that the veteran has, at some 
points, claimed that his low back disability resulted from an 
injury he sustained when his service-connected right knee 
gave way at work.  Notwithstanding the lack of credible 
evidence showing that the veteran's right knee gave way at 
work and caused the injury, the Board observes that because 
the September 1999 clinical record does not indicate that the 
physician's assistant based his opinion on independent 
clinical data, the document is of little probative value.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).

On the other hand, in an August 2002 examination report and 
September 2002 medical opinion, a board certified VA 
orthopedic surgeon concluded that the veteran's current low 
back disability was not causally related to or aggravated by 
his service-connected right knee disability.  The Board 
assigns great probative weight to this medical opinion.  The 
Board notes that this opinion reflects that it was based on 
an in depth review of the veteran's medical records.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The orthopedic 
surgeon also provided a detailed rationale for his opinion, 
referenced the pertinent medical evidence, directly addressed 
the veteran's contentions, and gave a clear explanation for 
discounting the veteran's theory.

On the basis of all the evidence, the Board must find that 
the preponderance of the most probative evidence of record 
establishes that a low back disability was not present in 
service, for many years thereafter, and is not casually 
related to or aggravated by any service-connected disability.  
The benefit of the doubt doctrine is not for application 
where the clear weight of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 
53.  Thus, entitlement to service connection for a low back 
disability is denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

